DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the RCE filed 12/31/2021. 

Claims 21, 24-28, 31-35, and 38-40 are currently pending. Claims 22-23, 29-30, and 36-37 have been cancelled. Claims 21, 28, and 35 are independent Claims.

Request Continuation for Examination


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 as been entered.



Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew Cohn (Reg. No. 69,739) on 03/23/2022.

In the Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1-20. (Canceled)

21.	(Currently Amended) A system comprising:
a non-transitory memory storing instructions; and
one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising:
extracting a plurality of emojis from a string of text received from a user via a user interface; 
obtaining coordinate information for each emoji in the plurality of emojis within the string of text;
determining [[a]] corresponding centers of at least two emojis in the plurality of emojis using the coordinate information;
determining, using a machine learning model, a combination of the at least two emojis in the plurality of emojis based on the coordinate information and the corresponding centers;
merging, based at least in part on the coordinate information and the combination of the at least two emojis in the plurality of emojis and using a matchmaking logic, the at least two emojis from the plurality of emojis into an emoji mashup, wherein the emoji mashup comprises a single emoji image for a manner in which the at least two emojis are merged into the emoji mashup based on at least the corresponding centers of the at least two emojis in the plurality of emojis; and
presenting, on the user interface, the emoji mashup.

22-23.	(Canceled)


24.	(Currently Amended) The system of claim [[23]] 21, wherein the determining the corresponding centers of the at least two emojis in the plurality of emojis is based on a center of mass analysis of each of the at least two emojis.

25.	(Currently Amended) The system of claim [[23]] 21, wherein the merging the at least two emojis comprises determining, using the matchmaking logic, a relative position of the at least two emojis within the string of text based on the corresponding centers for each of the at least two emojis.
 
26.	(Currently Amended) The system of claim 21, wherein the operations further comprise obtaining a scale for the at least two emojis in the plurality of emojis, and wherein the merging the at least two emojis comprises adjusting a relative size of one or more of the at least two emojis based on the scale for each emoji in the at least two emojis.

27.	(Previously Presented) The system of claim 21, wherein the matchmaking logic merges the at least two emojis based on a selection of the at least two emojis from the plurality of emojis using the machine learning model.


28.	(Currently Amended) A method comprising:
extracting, by one or more hardware processors, a plurality of emojis from a string of text received from a user via a user interface; 
obtaining, by the one or more hardware processors, coordinate information for 
determining, by the one or more hardware processors, [[a]] corresponding centers of the at least two emoji in the plurality of emojis using the coordinate information;
determining, by the one or more hardware processors using a machine learning model, a combination of emojis in the plurality of emojis based on the coordinate information and the corresponding centers;
merging, by the one or more hardware processors based at least in part on the coordinate information and the combination of the at least two emojis in the plurality of emojis and using a matchmaking logic, the at least two emojis from the for a manner in which the at least two emojis are merged into the emoji mashup based on at least the corresponding centers of the at least two emojis in the plurality of emojis; and
presenting, by the one or more hardware processors on the user interface, the emoji mashup.

29-30.	(Canceled)

31.	(Currently Amended) The method of claim [[30]] 28, wherein the determining the corresponding centers of the at least two emojis in the plurality of emojis is based on a center of mass analysis of each of the at least two emojis.

32.	(Currently Amended) The method of claim [[30]] 28, wherein the merging the at least two emojis comprises determining, using the matchmaking logic, a relative position of the at least two emojis within the string of text based on the corresponding centers for each of the at least two emojis.


33.	(Currently Amended) The method of claim 28, further comprising obtaining a scale for the at least two emojis in the plurality of emojis, and wherein the merging the at least two emojis comprises adjusting a relative size of one of the at least two emojis based on the scale for each emoji in the at least two emojis.

34.	(Previously Presented) The method of claim 28, wherein the matchmaking logic merges the at least two emojis based on a selection of the at least two emojis from the plurality of emojis using the machine learning model.


35.	(Currently Amended) A non-transitory machine-readable medium having stored thereon machine readable instructions executable to cause a machine to perform operations comprising:
extracting a plurality of emojis from a string of text received from a user via a user interface; 
obtaining coordinate information for at least two emojis in the plurality of emojis;
determining [[a]] corresponding centers of the at least two emojis in the plurality of emojis using the coordinate information;
determining, using a machine learning model, a combination of the at least two emojis in the plurality of emojis based on the coordinate information and the corresponding centers;
merging, based at least in part on the coordinate information and the combination of the at least two emoji in the plurality of emojis and using a matchmaking logic, the at least two emojis from the plurality of emojis into an emoji mashup, wherein the emoji mashup comprises a single emoji icon for a manner in which the at least two emojis are merged into the emoji mashup based on at least the corresponding centers of the at least two emojis in the plurality of emojis; and
presenting, on the user interface, the emoji mashup.

36-37.	(Canceled)

38.	(Currently Amended) The non-transitory machine-readable medium of claim [[37]] 35, wherein the determining the corresponding centers of the at least two emojis each of the at least two emojis. 

39.	(Currently Amended) The non-transitory machine-readable medium of claim [[37]] 35, wherein combining the at least two emojis comprises determining, using the matchmaking logic, a relative position of the at least two emojis within the string of text based on the corresponding centers for each of the at least two emojis. 


40.	(Currently Amended) The non-transitory machine-readable medium of claim 35, wherein the operations further comprise obtaining a scale for the at least two emojis in the plurality of emojis, and wherein the merging the at least two emojis comprises adjusting a relative size of one of the at least two emojis based on the scale for each emoji in the at least two emojis.

Reasons for Allowance

4.	Claims 21, 24-28, 31-35, and 38-40 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Applicant’s terminal disclaimer filed 07/29/2021 has been approved.  The previous double patenting rejection is withdrawn.

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 21, 28, and 35 above. 

The features as recited in independent Claims 21, 28, and 35 “determining  corresponding centers of at least two emojis in the plurality of emojis using the coordinate information; determining, using a machine learning model, a combination of the at least two emojis in the plurality of emojis based on the coordinate information and the corresponding centers; merging, based at least in part on the coordinate information and the combination of the at least two emojis in the plurality of emojis and using a matchmaking logic, the at least two emojis from the plurality of emojis into an emoji mashup, wherein the emoji mashup comprises a single emoji image for a manner in which the at least two emojis are merged into the emoji mashup based on at least the corresponding centers of the at least two emojis in the plurality of emojis; and presenting, on the user interface, the emoji mashup,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176